10

ll

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DlSTRICT COURT
WESTERN DlSTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff, Case No. MJ19-011

v_ DETENTION ORDER

KAREN N. LEE,

Defendant.

 

 

 

The Court, having conducted a detention hearing pursuant to Title 18 U.S.C. § 3142(@,
and based upon the factual findings and statement of reasons for detention hereafter set forth,
finds that no condition or combination of conditions which the defendant can meet Will
reasonably assure the appearance of the defendant as required and the safety of any other person
and the communityl

F|NDINGS OF FACT AND STATEN|ENT OF REASONS FOR DETENT|ON

(1) Defendant has been charged by a 2009 indictment With twenty-six counts of mail
fraud out of the Eastern District of California. Defendant is a citizen of the United States and
claims to have been living in China (Hong Kong) and Vietnarn since 2007. Defendant’s passport
has expired and her exact living Whereabouts and foreign travel are unverified Defendant has

no prior criminal convictions for felony offenses The Court received information about

DETENTION ORDER - l

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

defendant’s personal history, educational history, and cosmetology license but no information
concerning her community ties, work history, or financial history. The defendant through her
attorney made argument as to release

lt is therefore ORDEREI):

(1) Defendant shall be detained pending trial and committed to the custody of the
Attorney General for confinement in a correctional facility separate, to the extent practicable,
from persons awaiting or serving sentences, or being held in custody pending appeal;

(2) Defendant shall be afforded reasonable opportunity for private consultation with
counsel;

(3) On order of a court of the United States or on request of an attorney for the
Governrnent, the person in charge of the correctional facility in which Defendant is confined
shall deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding; and

(4) The Clerk shall direct copies of this order to counsel for the United States, to
counsel for the defendant, to the United States Marshal, and to the United States Pretrial Services

Officer.
DATED this §§ 1iii/ay Or(!M% 2018.
pin/141 [r /WWd/_~EZ~

PAULA L. MCCANDLI§
United States Magistrate Judge

DETENTION ORDER - 2

 

